Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter T. deVore on January 27, 2021.

The application has been amended as follows: 
In the abstract:
	Line 4, deleted “on”
	Line 5, changed “wire end is mounted, one end wall communicating with the groove,” to --wire end engages, a first end wall communicating with the groove, a second end wall opposite the first end wall,--
	Line 6, changed “a top wall restricting wire end movement” to --and a top wall.  The walls restrict detachment of the wire end from the housing--
	Line 7, deleted “in one direction, and another end wall”
	Line 8, deleted “restricting wire end movement in an other direction”
In the claims:
Claim 1,
	Line 5, changed “connected” to --non-movably fixed--
	Line 9, deleted “in the carrier piece, a one direction is a direction in which”
	Line 10, changed “portion, and an other direction is a” to --portion in a first direction--
	Line 11, deleted “direction opposite the one direction”
	Line 13, deleted “on” and changed “is mounted” to --engages--
	Line 14, changed “one end wall” to --a first end wall having a first opening--
	Line 15, changed “an” to --a second--
	Line 17, changed “movement of the wire end from the” to --detachment of the wire end from the carrier piece and restrict movement of the wire end away from the bottom wall and through the second--
	Line 18, deleted “to the top side and detachment of the wire end from the carrier piece”
	Line 20, changed “an other” to --a second--
	Line 21, changed “the other direction and” to --a second direction opposite to the first direction and restrict--
	Line 23, changed “the one direction side of the opening” to --a side of the second opening adjacent the first end wall--
	Line 24, changed “other” to --second-- and deleted “with”
	Line 25, inserted --in a direction generally perpendicular to the bottom wall-- following “side”

	Line 2, changed “other” to --second-- and inserted --in the direction generally perpendicular to the bottom wall-- following “side”

Claim 3,
	Line 2, changed “other” to --second--
	Line 4, changed “other” to --second-- and changed “one” to --first--

Claim 4,
	Line 2, deleted “the drive wire is routed in the wire insertion groove,”
	Line 3, deleted “the wire insertion groove opens to the top side, and”
	Line 4, changed “extending at an end portion of the top” to --restricting detachment of the drive wire from the wire insertion groove--
	Line 5, deleted “side”

Claim 5,
	Line 2, deleted “the drive wire is routed in the wire insertion groove,”
	Line 3, deleted “the wire insertion groove opens to the top side, and”
	Line 4, changed “extending at an end portion of the top” to --restricting detachment of the drive wire from the wire insertion groove--
	Line 5, deleted “side”



	Line 2, deleted “the drive wire is routed in the wire insertion groove,”
	Line 3, deleted “the wire insertion groove opens to the top side, and”
	Line 4, changed “extending at an end portion of the top” to --restricting detachment of the drive wire from the wire insertion groove--
	Line 5, deleted “side”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634